                 Case 19-11984-CSS             Doc 4      Filed 09/09/19        Page 1 of 43



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )     Chapter 11
                                                          )
FRED’S, INC., et al.,1                                    )     Case No. 19-__________ ( )
                                                          )
                          Debtors.                        )     Joint Administration Requested
                                                          )

             DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
     PURSUANT TO 28 U.S.C. § 156(C), BANKRUPTCY CODE SECTION 105(A),
    AND LOCAL BANKRUPTCY RULE 2002-1(F) AUTHORIZING APPOINTMENT
    OF EPIQ CORPORATE RESTRUCTURING, LLC AS CLAIMS AND NOTICING
     AGENT TO THE DEBTORS’ NUNC PRO TUNC TO THE PETITION DATE

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) in

these Chapter 11 cases (the “Chapter 11 Cases”) respectfully state as follows in support of this

motion (the “Section 156(c) Application”):

                                          RELIEF REQUESTED

         1.      By this Section 156(c) Application, the Debtors seek entry of an order,

substantially in the form attached hereto as Exhibit A (the “Order”), pursuant to 28 U.S.C. §

156(c), section 105(a) of Title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

amended, the “Bankruptcy Code”), and rule 2002-1(f) of the Local Rules of Bankruptcy Practice

and Procedure for the United States Bankruptcy Court for the District of Delaware (the “Local

Bankruptcy Rules”), appointing Epiq Corporate Restructuring, LLC (“Epiq”) as claims and

noticing agent (“Claims and Noticing Agent”), nunc pro tunc to the Petition Date (as defined




1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, Texas 75201.
               Case 19-11984-CSS          Doc 4       Filed 09/09/19   Page 2 of 43



below), to assume full responsibility for the distribution of notices and the maintenance,

processing, and docketing of proofs of claim filed in these Chapter 11 Cases.

       2.      The Debtors’ selection of Epiq as the Claims and Noticing Agent has satisfied the

Court’s Protocol for the Employment of Claims and Noticing Agents under 28 U.S.C. § 156(c)

(the “Claims Agent Protocol”), in that the Debtors have obtained and reviewed engagement

proposals from at least two (2) other court-approved claims and noticing agents to ensure

selection through a competitive process. Moreover, the Debtors submit, based on all engagement

proposals obtained and reviewed, that Claims and Noticing Agent’s rates are competitive and

reasonable given its quality of services and expertise. The terms of retention are set forth in the

standard services agreement, dated July 31, 2019, annexed hereto as Exhibit B (the “Services

Agreement”); provided, however, that Claims and Noticing Agent is seeking approval solely of

the terms and provisions as set forth in this Section 156(c) Application and the Order.

       3.      For the reasons set forth herein, the Debtors submit that the relief requested herein

is in the best interest of the Debtors, their estates, creditors, stakeholders and other parties in

interest, and therefore, should be granted.

                                 JURISDICTION AND VENUE

       4.      The Court has jurisdiction over this Section 156(c) Application pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated as of February 29, 2012. This matter is a core

proceeding within the meaning of 28 U.S.C § 157(b)(2). Pursuant to Local Bankruptcy Rule

9013-1(f), the Debtors consent to the entry of a final order by the Court in connection with this

Section 156(c) Application to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final order or judgments in connection herewith consistent with

Article III of the United States Constitution.


                                                  2
               Case 19-11984-CSS          Doc 4       Filed 09/09/19   Page 3 of 43



       5.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The statutory and other legal predicates for the relief requested herein are 28

U.S.C. § 156(c), Bankruptcy Code section 105(a), and Local Bankruptcy Rule 2002-1(f).

                                         BACKGROUND

I.     The Chapter 11 Case

       7.      On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions in

this Court for relief under Chapter 11 of the Bankruptcy Code.

       8.      The Debtors continue to operate their businesses and manage their properties as

debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No creditors’ committee has been appointed by the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”), nor has a trustee or examiner been appointed in the

Chapter 11 Case.

       9.      In support of this Section 156(c) Application, the Debtors rely upon and

incorporates by reference the (a) Declaration of Brian Hunt, Consulting Director at Epiq, (the

“Hunt Declaration”), attached hereto as Exhibit C, and (b) the Declaration of Mark A. Renzi in

Support of the Debtors’ First Day Motions (the “First Day Declaration”), filed with the Court

concurrently herewith.

                                        BASIS FOR RELIEF

       10.     Although the Debtors have not yet filed its schedules of assets and liabilities, it

anticipates that there will be thousands of entities to be noticed. In view of the number of

anticipated claimants and the complexity of the Debtors’ business, the Debtors submit that the

appointment of a claims and noticing agent is both necessary and in the best interests of both the

Debtors’ estates and their creditors.




                                                  3
               Case 19-11984-CSS         Doc 4       Filed 09/09/19   Page 4 of 43



       11.     Epiq has acted as the claims and noticing agent in numerous cases of comparable

size, including several cases currently pending in this District. See, e.g., In re Kona Grill, Inc.,

Case No. 19-10953 (CSS) (Bankr. D. Del. April 30, 2019); In re Mattress Firm, Inc., Case No.

18-12241 (CSS) (Bankr. D. Del. October 05, 2018); In re The NORDAM Group, Inc., Case No.

18-11699 (MFW) (Bankr. D. Del. Jul. 22, 2018); In re Color Spot Holdings, Inc., Case No. 18-

11272 (LSS)(Bankr. D. Del. May 29, 2018); In re The Weinstein Company Holdings LLC, Case

No. 18-10601 (MFW) (Bankr. D. Del. Apr. 18, 2018); In re HCR ManorCare, Inc., Case No. 18-

10467 (KG) (Bankr. D. Del. Apr. 5, 2018); In re Herald Media Holdings, Inc., Case No. 17-

12881 (LSS) (Bankr. D. Del. Jan. 25, 2018); In re Maurice Sporting Goods, Inc., Case No. 17-

12481 (CSS) (Bankr. D. Del. Dec. 18, 2017); In re GST AutoLeather, Inc., Case No. 17-12100

(LSS) (Bankr. D. Del. Oct. 27, 2017); In re Dex Media, Inc., Case No. 16-11200 (KG) (Bank. D.

Del. May 15, 2016); In re Fresh & Easy, LLC, Case No. 15-12220 (BLS) (Bank. D. Del. October

30, 2015); In re Allen Systems Group, Inc., Case No. 15-10332 (KJC) (Bankr. D. Del. Feb. 18,

2015); In re Deb Stores Holding, LLC, Case No. 14-12676 (KG) (Bankr. D. Del. Dec. 4, 2014);

In re AWI Delaware, Inc., Case No. 14-12092 (KJC) (Bankr. D. Del. Sept. 9, 2014); In re Natrol,

Inc., Case No. 14-11446 (BLS) (Bankr. D. Del. June 11, 2014); In re Energy Future Holdings

Corp., Case No. 14-10979 (CSS) (Bankr. D. Del, May 2, 2014).

       12.     By appointing Epiq as the Claims and Noticing Agent in these Chapter 11 Cases,

the distribution of notices and the processing of claims will be expedited, and the clerk’s office

will be relieved of the administrative burden of processing what may be an overwhelming

number of claims.

                                SERVICES TO BE PROVIDED

       13.     This Section 156(c) Application pertains only to the work to be performed by

Claims and Noticing Agent under the Clerk’s delegation of duties permitted by 28 U.S.C. §


                                                 4
               Case 19-11984-CSS           Doc 4       Filed 09/09/19   Page 5 of 43



156(c) and Local Bankruptcy Rule 2002-1(f), and any work to be performed by Claims and

Noticing Agent outside of this scope is not covered by this Section 156(c) Application or by any

order granting approval hereof. Specifically, Claims and Noticing Agent may perform the

following tasks in its role as claims and noticing agent (the “Claims and Noticing Services”), as

well as all quality control relating thereto:

                (a)     Prepare and serve required notices and documents in the case in
                        accordance with the Bankruptcy Code and Federal Rules of Bankruptcy
                        Procedure (the “Bankruptcy Rules”) in the form and manner directed by
                        the Debtors and/or the Court, including (i) notice of the commencement of
                        the case and the initial meeting of creditors under Bankruptcy Code
                        Section 341(a), (ii) notice of any claims bar date, (iii) notices of transfers
                        of claims, (iv) notices of objections to claims and objections to transfers of
                        claims, (v) notices of any hearings on a disclosure statement and
                        confirmation of the Debtors plan or plans of reorganization, including
                        under Bankruptcy Rule 3017(d), (vi) notice of the effective date of any
                        plan, and (vii) all other notices, orders, pleadings, publications and other
                        documents as the Debtors or Court may deem necessary or appropriate for
                        an orderly administration of the case.

                (b)     Maintain an official copy of the Debtors schedules of assets and liabilities
                        and statement of financial affairs (collectively, “Schedules”), if any, listing
                        the Debtors known creditors and the amounts owed thereto;

                (c)     Maintain (i) a list of all potential creditors, equity holders and other
                        parties-in-interest; and (ii) a “core” mailing list consisting of all parties
                        described in sections 2002(i), (j) and (k), and those parties that have filed a
                        notice of appearance pursuant to Bankruptcy Rule 9010; update said lists
                        and make said lists available upon request by a party-in-interest or the
                        Clerk;

                (d)     Furnish a notice to all potential creditors of the last date for the filing of
                        proofs of claim, if necessary, and a form for the filing of a proof of claim,
                        after such notice and form are approved by this Court, and notify said
                        potential creditors of the existence, amount and classification of their
                        respective claims as set forth in the Schedules, which may be effected by
                        inclusion of such information (or the lack thereof, in cases where the
                        Schedules indicate no debt due to the subject party) on a customized proof
                        of claim form provided to potential creditors;

                (e)     Maintain a post office box or address for the purpose of receiving claims
                        and returned mail, and process all mail received;



                                                   5
Case 19-11984-CSS       Doc 4       Filed 09/09/19   Page 6 of 43



(f)   For all notices, motions, orders or other pleadings or documents served,
      prepare and file or caused to be filed with the Clerk an affidavit or
      certificate of service within seven (7) business days of service which
      includes (i) either a copy of the notice served or the docket numbers(s) and
      title(s) of the pleading(s) served, (ii) a list of persons to whom it was
      mailed (in alphabetical order) with their addresses, (iii) the manner of
      service, and (iv) the date served;

(g)   Process all proofs of claim received, if any, including those received by
      the Clerk’s Office, and check said processing for accuracy, and maintain
      the original proofs of claim in a secure area;

(h)   Maintain an electronic platform for purposes of filing proofs of claim;

(i)   Maintain the official claims register, if any, for each Debtor (the “Claims
      Registers”) on behalf of the Clerk; upon the Clerk’s request, provide the
      Clerk with certified, duplicate unofficial Claims Registers; and specify in
      the Claims Registers the following information for each claim docketed:
      (i) the claim number assigned, (ii) the date received, (iii) the name and
      address of the claimant and agent, if applicable, who filed the claim, (iv)
      the amount asserted, (v) the asserted classification(s) of the claim (e.g.,
      secured, unsecured, priority, etc.), (vi) the applicable Debtor, and (vii) any
      disposition of the claim;

(j)   Provide public access to the Claims Registers, if any, including complete
      proofs of claim with attachments, if any, without charge;

(k)   Implement necessary security measures to ensure the completeness and
      integrity of the Claims Registers, if any, and the safekeeping of the
      original claims;

(l)   Record all transfers of claims and provide any notices of such transfers as
      required by Bankruptcy Rule 3001(e);

(m)   Relocate, by messenger or overnight delivery, all of the court-filed proofs
      of claim to the offices of Claims and Noticing Agent, not less than weekly;

(n)   Upon completion of the docketing process for all claims received to date
      for each case, turn over to the Clerk copies of the claims register for the
      Clerk’s review (upon the Clerk’s request);

(o)   Monitor the Court’s docket for all notices of appearance, address changes,
      and claims-related pleadings and orders filed and make necessary
      notations on and/or changes to the claims register;

(p)   Assist in the dissemination of information to the public and respond to
      requests for administrative information regarding the case as directed by



                                6
              Case 19-11984-CSS         Doc 4       Filed 09/09/19   Page 7 of 43



                      the Debtors or the Court, including through the use of a case website
                      and/or call center.

              (q)     If the case is converted to chapter 7, contact the Clerk’s Office within
                      three (3) days of the notice to Claims and Noticing Agent of entry of the
                      order converting the case;

              (r)     Thirty (30) days prior to the close of this case, to the extent practicable,
                      request that the Debtors submit to the Court a proposed Order dismissing
                      the Claims and Noticing Agent and terminating the services of such agent
                      upon completion of its duties and responsibilities and upon the closing of
                      this case;

              (s)     Within seven (7) days of notice to Claims and Noticing Agent of entry of
                      an order closing the Chapter 11 Case, provide to the Court the final
                      version of the claims register as of the date immediately before the close
                      of the case; and

              (t)     At the close of this case, box and transport all original documents, in
                      proper format, as provided by the Clerk’s Office, to (i) the Federal
                      Archives Record Administration, located at 14700 Townsend Road,
                      Philadelphia, PA 19154-1096 or (ii) any other location requested by the
                      Clerk’s Office.

       14.    The Claims Registers shall be opened to the public for examination without

charge during regular business hours and on a case-specific website maintained by Claims and

Noticing Agent.

       15.    Claims and Noticing Agent shall not employ any past or present employee of the

Debtors for work that involves the Chapter 11 Cases.

                                      COMPENSATION

       16.    The Debtors respectfully request that the undisputed fees and expenses incurred

by Claims and Noticing Agent in the performance of the above services be treated as

administrative expenses of the Debtors estates pursuant to 28 U.S.C. § 156(c) and Bankruptcy

Code section 503(b)(1)(A) and be paid in the ordinary course of business without further

application to or order of the Court. Claims and Noticing Agent agrees to maintain records of all

services showing dates, categories of services, fees charged and expenses incurred, and to serve


                                                7
               Case 19-11984-CSS          Doc 4       Filed 09/09/19    Page 8 of 43



monthly invoices on the Debtors, the U.S. Trustee, counsel for the Debtors, counsel for any

official committee, if any, monitoring the expenses of the Debtors and any party-in-interest who

specifically requests service of the monthly invoices. If any dispute arises relating to the

Services Agreement or monthly invoices, the parties shall meet and confer in an attempt to

resolve the dispute; if resolution is not achieved, the parties may seek resolution of the matter

from the Court.

       17.     Before the Petition Date, the Debtors provided Claims and Noticing Agent a

retainer in the amount of $25,000. The Claims and Noticing Agent seeks to first apply the

retainer to all pre-petition invoices, and thereafter, to have the retainer replenished to the original

retainer amount, and thereafter, to hold the retainer under the Services Agreement during the

case as security for the payment of fees and expenses incurred under the Services Agreement.

                                EPIQ’S DISINTERESTEDNESS

       18.     In connection with its retention as claims and noticing agent, Claims and Noticing

Agent represents in the Hunt Declaration, among other things, that:

               (a)     Claims and Noticing Agent will not consider itself employed by the
                       United States government and shall not seek any compensation from the
                       United States government in its capacity as the claims and noticing agent
                       in the case;

               (b)     By accepting employment in the case, Claims and Noticing Agent waives
                       any rights to receive compensation from the United States government in
                       connection with the Debtors case;

               (c)     In its capacity as the claims and noticing agent in the case, Claims and
                       Noticing Agent will not be an agent of the United States and will not act
                       on behalf of the United States; and

               (d)     It is a “disinterested person” as that term is defined in section 101(14) of
                       the Bankruptcy Code with respect to the matters upon which it is to be
                       engaged.




                                                  8
               Case 19-11984-CSS          Doc 4       Filed 09/09/19   Page 9 of 43



         COMPLIANCE WITH CLAIMS AND NOTICING AGENT PROTOCOL

       19.     This Section 156(c) Application complies with the Claims Agent Protocol and

substantially conforms to the standard 28 U.S.C. § 156(c) application filed in this Court. To the

extent that there is any inconsistency between this Section 156(c) Application, the Order, and the

Services Agreement, the Order shall govern.

                           WAIVER OF ANY APPLICABLE STAY

       20.     The Debtors also request that the Court waive the stay imposed by Bankruptcy

Rule 6004(h), which provides that “[a]n order authorizing the use, sale, or lease of property other

than cash collateral is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the relief that the

Debtors seek in this Section 156(c) Application is necessary for the Debtors to operate their

businesses without interruption and to preserve value for their estates. Accordingly, the Debtors

respectfully requests that the Court waive the fourteen-day stay imposed by Bankruptcy Rule

6004(h), as the exigent nature of the relief sought herein justifies immediate relief.

                                             NOTICE

       21.     Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware, (b) the Debtors’ thirty largest unsecured creditors on a consolidated

basis, (c) counsel to the DIP Agent, (d) the United States Attorney’s Office for the District of

Delaware, (e) the Internal Revenue Service, (f) the Securities and Exchange Commission, (g) any

other party required to be provided notice under Local Rule 9013-1(m); and (h) any party that

has requested notice pursuant to Bankruptcy Rule 2002 as of the time of service. Due to the

nature of the relief requested herein, the Debtors submit that no other or further notice need be

provided.




                                                  9
              Case 19-11984-CSS       Doc 4    Filed 09/09/19     Page 10 of 43



                                   NO PRIOR REQUEST

       22.     No previous request for the relief sought herein has been made to this Court or

any other court.



                         [Remainder of page intentionally left blank.]




                                              10
              Case 19-11984-CSS         Doc 4      Filed 09/09/19   Page 11 of 43



                                        CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto, granting the relief requested in this Section 156(c)

Application and such other and further relief as may be just and proper.

Dated: September 9, 2019
       Wilmington, Delaware

                                        /s/ Derek C. Abbott

                                        Derek C. Abbott (No. 3376)
                                        Andrew R. Remming (No. 5120)
                                        Matthew B. Harvey (No. 5186)
                                        Joseph C. Barsalona II (No. 6102)
                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        1201 North Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        Email: dabbott@mnat.com
                                               aremming@mnat.com
                                               mharvey@mnat.com
                                               jbarsalona@mnat.com

                                        - and -

                                        Adam L. Shiff (pro hac vice motion pending)
                                        Robert M. Novick (pro hac vice motion pending)
                                        Matthew B. Stein (pro hac vice motion pending)
                                        KASOWITZ BENSON TORRES LLP
                                        1633 Broadway
                                        New York, New York 10019
                                        Telephone: (212) 506-1700
                                        Facsimile: (212) 506-1800
                                        Email: AShiff@kasowitz.com
                                               RNovick@kasowitz.com
                                               MStein@kasowitz.com

                                        PROPOSED COUNSEL FOR DEBTORS AND
                                        DEBTORS IN POSSESSION




                                                  11
Case 19-11984-CSS   Doc 4   Filed 09/09/19   Page 12 of 43



                     EXHIBIT A

                    Proposed Order
                Case 19-11984-CSS              Doc 4      Filed 09/09/19       Page 13 of 43



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )   Chapter 11
                                                            )
FRED’S, INC., et al.,1                                      )   Case No. 19-__________ ( )
                                                            )
                          Debtors.                          )   Joint Administration Requested
                                                            )

    ORDER PURSUANT TO 28 U.S.C. § 156(C), BANKRUPTCY CODE SECTION 105(A),
    AND LOCAL BANKRUPTCY RULE 2002-1(F) AUTHORIZING APPOINTMENT OF
    EPIQ CORPORATE RESTRUCTURING, LLC AS CLAIMS AND NOTICING AGENT
           TO THE DEBTORS’ NUNC PRO TUNC TO THE PETITION DATE

         Upon the application (the “Section 156(c) Application”) of the Debtors for an order (the

“Order”), pursuant to 28 U.S.C. § 156(c), section 105(a) of Title 11 of the United States Code,

11 U.S.C. §§ 101–1532 (as amended, the “Bankruptcy Code”), and Rule 2014-1 of the Local

Rules of Bankruptcy Practice and Procedure for the United States Bankruptcy Court for the

District of Delaware (the “Local Bankruptcy Rules”) for an order authorizing the retention and

appointment of Epiq Corporate Restructuring, LLC (“Epiq”) as claims and noticing agent

(“Claims and Noticing Agent”) nunc pro tunc to the date of filing of these Chapter 11 Cases (the

“Petition Date”), to, among other things, (i) distribute required notices to parties in interest, (ii)

receive, maintain, docket and otherwise administer the proofs of claim filed in the Chapter 11

Cases, and (iii) provide such other administrative services – as required by the Debtors – that

would fall within the purview of services to be provided by the Clerk’s Office; and upon the

Hunt Declaration; and the Debtors having estimated that there are thousands of parties in interest

in these Chapter 11 cases; and the Court being satisfied that Claims and Noticing Agent has the

1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, Texas 75201.

                                                        1
               Case 19-11984-CSS            Doc 4      Filed 09/09/19      Page 14 of 43



capability and experience to provide such services and that Claims and Noticing Agent does not

hold an interest adverse to the Debtors or the estate respecting the matters upon which it is to be

engaged; and good and sufficient notice of the Section 156(c) Application having been given;

and no other or further notice being required; and it appearing that the employment of Claims

and Noticing Agent is in the best interests of the Debtors, the estate and creditors; and sufficient

cause appearing therefor; it is hereby2

ORDERED, ADJUDGED AND DECREED that:

        1.      Notwithstanding the terms of the Services Agreement, the Section 156(c)

Application is approved solely as set forth in this Order.

        2.      The Debtors are authorized to retain Claims and Noticing Agent effective as of

the Petition Date under the terms of the Services Agreement, and Claims and Noticing Agent is

authorized and directed to perform noticing services and to receive, maintain, record and

otherwise administer the proofs of claim filed in this case, and all related tasks, all as described

in the Section 156(c) Application (the “Claims and Noticing Services”).

        3.      The Claims and Noticing Agent shall serve as the custodian of court records and

shall be designated as the authorized repository for all proofs of claim filed in this case and is

authorized and directed to maintain official claims register for the Debtors, to provide public

access to every proof of claim unless otherwise ordered by the Court and to provide the Clerk

with a certified duplicate thereof upon the request of the Clerk.

        4.      Claims and Noticing Agent is authorized and directed to obtain a post office box

or address for the receipt of proofs of claim.




2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Section
156(c) Application.

                                                     2
              Case 19-11984-CSS          Doc 4     Filed 09/09/19     Page 15 of 43



       5.      Claims and Noticing Agent is authorized to take such other action to comply with

all duties set forth in the Section 156(c) Application.

       6.      Debtors are authorized to compensate Claims and Noticing Agent in accordance

with the terms of the Services Agreement upon the receipt of reasonably detailed invoices setting

forth the services provided by Claims and Noticing Agent and the rates charged for each, and to

reimburse Claims and Noticing Agent for all reasonable and necessary expenses it may incur,

upon the presentation of appropriate documentation, without the need for Claims and Noticing

Agent to file fee applications or otherwise seek Court approval for the compensation of its

services and reimbursement of its expenses.

       7.      Notwithstanding anything to the contrary in this Order, (i) payments made by the

Debtors pursuant to the authority granted in this Order must be in compliance with, and shall be

subject to, the requirements imposed on the Debtors under the Debtors’ postpetition financing

agreements (the “DIP Financing Agreements”) and the terms and conditions of the interim and

final orders, as applicable, approving the DIP Financing Agreements and governing the Debtors’

use of cash collateral (in either case, the “DIP Financing Order”), including, without limitation,

that such expenditures must comply with the DIP Budget under, and as defined in, the DIP

Financing Agreements, (ii) to the extent there is any inconsistency between the terms of the DIP

Financing Order and any action taken or proposed to be taken hereunder, the terms of the DIP

Financing Order shall control, and (iii) neither the entry of this Order nor any prepetition or

postpetition agent's or lender's failure to object to the entry of this Order is intended, or shall be

construed, as a consent to or waiver of any objection to any payment or expenditure under this

Order or otherwise in excess of the amount authorized under the DIP Financing Agreement and

the DIP Budget.



                                                  3
              Case 19-11984-CSS          Doc 4    Filed 09/09/19     Page 16 of 43



       8.      Claims and Noticing Agent shall maintain records of all services showing dates,

categories of services, fees charged and expenses incurred, and shall serve monthly invoices on

the Debtors, the U.S. Trustee, counsel for the Debtors, counsel for any official committee, if any,

monitoring the expenses of the Debtors and any party-in-interest who specifically requests

service of the monthly invoices.

       9.      The parties shall meet and confer in an attempt to resolve any dispute which may

arise relating to the Services Agreement or monthly invoices, and that the parties may seek

resolution of the matter from the Court if resolution is not achieved.

       10.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses

of Claims and Noticing Agent under this Order shall be an administrative expense of the

Debtors’ estates.

       11.     The Claims and Noticing Agent may apply its retainer to all pre-petition invoices,

which retainer shall be replenished to the original retainer amount, and thereafter, Claims and

Noticing Agent may hold its retainer under the Services Agreement during the Chapter 11 Case

as security for the payment of fees and expenses incurred under the Services Agreement.

       12.     The Debtors shall indemnify Claims and Noticing Agent under the terms of the

Services Agreement.

       13.     The Claims and Noticing Agent shall not be entitled to indemnification,

contribution or reimbursement pursuant to the Services Agreement for services other than the

services provided under the Services Agreement, unless such services and the indemnification,

contribution or reimbursement therefore are approved by the Court.

       14.     Notwithstanding anything to the contrary in the Services Agreement, the Debtors

shall have no obligation to indemnify Claims and Noticing Agent, or provide contribution or



                                                 4
              Case 19-11984-CSS           Doc 4     Filed 09/09/19     Page 17 of 43



reimbursement to Claims and Noticing Agent, for any claim or expense that is either: (i)

judicially determined (the determination having become final) to have arisen from Claims and

Noticing Agent’s gross negligence, willful misconduct, or fraud; (ii) for a contractual dispute in

which the Debtors allege the breach of Claims and Noticing Agent’s contractual obligations if

the Court determines that indemnification, contribution or reimbursement would not be

permissible pursuant to In re United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003), or (iii)

settled prior to a judicial determination under (i) or (ii), but determined by this Court, after notice

and a hearing, to be a claim or expense for which Claims and Noticing Agent should not receive

indemnity, contribution or reimbursement under the terms of the Services Agreement as

modified by this Order.

       15.     If, before the earlier of (i) the entry of an order confirming a Chapter 11 plan in

this case (that order having become a final order no longer subject to appeal), or (ii) the entry of

an order closing this case, Claims and Noticing Agent believes that it is entitled to the payment

of any amounts by the Debtors on account of the Debtors’ indemnification, contribution and/or

reimbursement obligations under the Services Agreement (as modified by this Order), including

without limitation the advancement of defense costs, Claims and Noticing Agent must file an

application therefore in this Court, and the Debtors may not pay any such amounts to Claims and

Noticing Agent before the entry of an order by this Court approving the payment.                  This

paragraph is intended only to specify the period of time under which the Court shall have

jurisdiction over any request for fees and expenses by Claims and Noticing Agent for

indemnification, contribution or reimbursement, and not a provision limiting the duration of the

Debtors’ obligation to indemnify Claims and Noticing Agent. All parties in interest shall retain




                                                  5
              Case 19-11984-CSS          Doc 4      Filed 09/09/19   Page 18 of 43



the right to object to any demand by Claims and Noticing Agent for indemnification,

contribution or reimbursement.

       16.     In the event Claims and Noticing Agent is unable to provide the services set out in

this order, Claims and Noticing Agent will immediately notify the Clerk and Debtors’ counsel

and cause to have all original proofs of claim and computer information turned over to another

claims and noticing agent with the advice and consent of the Clerk and Debtors’ counsel.

       17.     The Debtors may submit a separate retention application pursuant to 11 U.S.C. §

327 and/or any applicable law, for work that is to be performed by Claims and Noticing Agent

but is not specifically authorized by this Order.

       18.     The Debtors and Claims and Noticing Agent are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Order in accordance with the Section

156(c) Application.

       19.     The Claims and Noticing Agent shall not cease providing claims processing

services during the case(s) for any reason, including nonpayment, without an order of the Court.

       20.     In the event of any inconsistency between the Services Agreement, the Section

156(c) Application and the Order, this Order shall govern.

       21.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

       22.     The requirements set forth in Local Bankruptcy Rule 9013-1(b) are satisfied by

the contents of the Section 156(c) Application.

       23.     The Debtors and Epiq are authorized and empowered to take all actions necessary

to implement the relief granted in this Order.




                                                    6
               Case 19-11984-CSS       Doc 4    Filed 09/09/19     Page 19 of 43



         24.    Notwithstanding any term in the Services Agreement to the contrary, the Court

retains jurisdiction with respect to all matters arising from or related to the implementation of

this Order.

Dated:                       , 2019
         Wilmington, Delaware


                                               United States Bankruptcy Judge




                                               7
Case 19-11984-CSS    Doc 4   Filed 09/09/19   Page 20 of 43



                       EXHIBIT B

                    Service Agreement
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 21 of 43




                            EPIQ CORPORATE RESTRUCTURING
                                         STANDARD SERVICES AGREEMENT
             This Standard Services Agreement is being entered into by and between the undersigned parties, referred
             to herein as “Epiq” and “Client” as of the Effective Date, as defined below. In consideration of the
             premises herein contained and of other good and valuable consideration, the receipt and sufficiency of
             which are hereby acknowledged, the parties hereto agree as follows:

                                              General Terms and Conditions

             1. Services.

             In accordance with the charges, terms and conditions contained in this agreement and in the schedule(s)
             attached hereto (collectively, the “Agreement”), Epiq agrees to furnish Client with the services set forth
             on the Services Schedule hereto (the “Services”) in connection with a corporate restructuring. Services
             will be provided on an as needed basis and upon request or agreement of Client. Charges for the Services
             will be based on the pricing schedule provided to Client hereto (the “Pricing Schedule”). The Pricing
             Schedule sets forth individual unit pricing for each of the Services provided by Epiq and represents a
             bona fide proposal for that Service. Client may request separate Services or all of the Services
             reflected in the Pricing Schedule.

             2. Term.

             This Agreement shall become effective on the date of its acceptance by both Epiq and Client; provided,
             however, Epiq acknowledges that Bankruptcy Court approval of its engagement may be required in
             order for Epiq to be engaged in a chapter 11 proceeding. The Agreement shall remain in effect until
             terminated: (a) by Client, on thirty (30) days’ prior written notice to Epiq and, to the extent Epiq has
             been retained by Bankruptcy Court order, entry of an order of the Bankruptcy Court discharging Epiq;
             or (b) by Epiq, on ninety (90) days’ prior written notice to Client and, to the extent Epiq has been retained
             by Bankruptcy Court order, entry of an order of the Bankruptcy Court discharging Epiq.

             3. Charges.

             3.1   For the Services and materials furnished by Epiq under this Agreement, Client shall pay the fees,
                   charges and costs set forth in the Pricing Schedule subject to any previously agreed upon discount
                   if applicable. Epiq will bill Client monthly. All invoices shall be due and payable upon receipt.

             3.2   Epiq reserves the right to make reasonable increases to the unit prices, charges and professional
                   service rates reflected in the Pricing Schedule on an annual basis effective January 2, 2020. If such
                   annual increases exceed 10% from the prior year’s level, Epiq shall provide sixty (60) days’ prior
                   written notice to Client of such proposed increases.



                                                                     1
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 22 of 43




             3.3   Client agrees to pay Epiq for all materials necessary for performance of the Services under this
                   Agreement (other than computer hardware and software) and any reasonable out of pocket
                   expenses including, without limitation, transportation, long distance communications, printing,
                   photocopying, fax, postage and related items.

             3.4   Client shall pay or reimburse all taxes applicable to services performed under this Agreement and,
                   specifically, taxes based on disbursements made on behalf of Client, notwithstanding how such
                   taxes may be designated, levied or based. This provision is intended to include sales, use and
                   excise taxes, among other taxes, but is not intended to include personal property taxes or taxes
                   based on net income of Epiq.

             3.5   Client shall pay to Epiq any actual charges (including fees, costs and expenses as set forth in the
                   Pricing Schedule) related to, arising out of or resulting from any Client error or omission. Such
                   charges may include, without limitation, print or copy re-runs, supplies, long distance phone calls,
                   travel expenses and overtime expenses for work chargeable at the rates set forth on the Pricing
                   Schedule.

             3.6   In the event of termination pursuant to Section 2 hereof, Client shall be liable for all amounts then
                   accrued and/or due and owing to Epiq under the Agreement.

             3.7   To the extent permitted by applicable law, Epiq shall receive a retainer in the amount of $25,000
                   (the “Retainer”) that may be held by Epiq as security for Client’s payment obligations under the
                   Agreement. The Retainer is due upon execution of this Agreement. Epiq shall be entitled to hold
                   the Retainer until the termination of the Agreement. Following termination of the Agreement,
                   Epiq shall return to Client any amount of the Retainer that remains following application of the
                   Retainer to the payment of unpaid invoices.

             4. Confidentiality.

             Client data provided to Epiq during the term of this Agreement in connection with the Services (“Client
             Data”) shall be maintained confidentially by Epiq in the same manner and to the same level as Epiq
             safeguards data relating to its own business; provided, however, that if Client Data is publicly available,
             was already in Epiq’s possession or known to it, was required to be disclosed by law, was independently
             developed by Epiq without use or reference to any Client Data, or was rightfully obtained by Epiq from
             a third party, Epiq shall bear no responsibility for public disclosure of such data. Client agrees that Epiq
             shall not be liable for damages or losses of any nature whatsoever arising out of the unauthorized
             acquisition or use of any Client Data or other Client materials provided to Epiq in the performance of
             this Agreement.




                                                                     2
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19    Page 23 of 43




             5. Title to Property.

             Epiq reserves all property rights in and to all materials, concepts, creations, inventions, works of
             authorship, improvements, designs, innovations, ideas, discoveries, know-how, techniques, programs,
             systems and other information, including, without limitation, data processing programs, specifications,
             applications, processes, routines, sub-routines, procedural manuals and documentation furnished or
             developed by Epiq for itself or for use by Client (collectively, the “Property”). Charges paid by Client
             do not vest in Client any rights to the Property, it being expressly understood that the Property is made
             available to Client under this Agreement solely for Client's use during and in connection with each use
             of the Epiq equipment and services. Client agrees not to copy or permit others to copy any of the
             Property.

             6. Disposition of Data.

             6.1   Client is responsible for the accuracy of the programs and Client Data it provides or gives access
                   to Epiq and for the output resulting from such data. Client shall initiate and maintain backup files
                   that would allow Client to regenerate or duplicate all programs and Client Data which Client
                   provides or gives access to Epiq. Client agrees, represents and warrants to Epiq that, prior to
                   delivery of any Client Data to Epiq, it has full authority to deliver Client Data to Epiq. Client
                   agrees, represents and warrants to Epiq that it has obtained binding consents, permits, licenses and
                   approvals from all necessary persons, authorities or individuals, and has complied with all
                   applicable policies, regulations and laws, required by Client, in order to allow Epiq to use all Client
                   Data delivered to it in connection with its Services. Epiq shall not be liable for, and Client accepts
                   full responsibility for, any liability or obligation with respect to Client Data prior to Epiq’s receipt,
                   including without limitation, any liability arising during the delivery of Client Data to Epiq.

             6.2   Any Client Data, programs, storage media or other materials furnished by Client to Epiq in
                   connection with this Agreement (collectively, the “Client Materials”) may be retained by Epiq
                   until the services provided pursuant to this Agreement are paid for in full, or until this Agreement
                   is terminated with the services provided herein having been paid for in full. Client shall remain
                   liable for all out of pocket charges incurred by Epiq under this Agreement as a result of any Client
                   Materials maintained by Epiq. Epiq shall dispose of Client Materials in the manner requested by
                   Client (except to the extent disposal may be prohibited by law). Client agrees to pay Epiq for
                   reasonable expenses incurred as a result of the disposition of Client Materials. Epiq reserves the
                   right to dispose of any Client Materials if this Agreement is terminated without Client’s direction
                   as to the return or disposal of Client Materials or Client has not paid all charges due to Epiq for a
                   period of at least ninety (90) days; provided, however, Epiq shall provide Client with thirty (30)
                   days’ prior written notice of its intent to dispose of such data and media.

             7. Indemnification.

             Client shall indemnify, defend and hold Epiq, its affiliates, parent, and each such entity’s officers,
             members, directors, agents, representatives, managers, consultants and employees (each an
             “Indemnified Person”) harmless from and against any and all losses, claims, damages, liabilities, costs


                                                                     3
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 24 of 43




             (including, without limitation, costs of preparation and attorneys’ fees) and expenses as incurred
             (collectively, “Losses”), to which any Indemnified Person may become subject or involved in any
             capacity arising out of or relating to this Agreement or Epiq’s rendering of services pursuant hereto,
             regardless of whether any of such Indemnified Persons is a party thereto, other than Losses resulting
             solely from Epiq’s gross negligence or willful misconduct. Without limiting the generality of the
             foregoing, “Losses” includes any liabilities resulting from claims by third persons against any
             Indemnified Person. Client and Epiq shall notify the other party in writing promptly of the
             commencement, institution, threat, or assertion of any claim, action or proceeding of which Client is
             aware with respect to the services provided by Epiq under this Agreement. Such indemnity shall remain
             in full force and effect regardless of any investigation made by or on behalf of Client, and shall survive
             the termination of this Agreement until the expiration of all applicable statutes of limitation with respect
             to Epiq’s liabilities.

             8. Limitation of Liability

             NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THIS
             SECTION SHALL CONTROL.
                (a) EACH PARTY AND ITS RESPECTIVE AGENTS SHALL NOT HAVE ANY
             OBLIGATION OR LIABILITY TO THE OTHER PARTY OR TO ANY THIRD PARTY
             (WHETHER IN TORT, EQUITY, CONTRACT, WARRANTY OR OTHERWISE AND
             NOTWITHSTANDING ANY FAULT, NEGLIGENCE, PRODUCT LIABILITY, OR STRICT
             LIABILITY IN ACCORDANCE WITH APPLICABLE LAW, RULE OR REGULATION) FOR
             ANY INDIRECT, GENERAL, PUNITIVE, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL
             DAMAGES, INCLUDING BUT NOT LIMITED TO BUSINESS INTERRUPTION, LOST
             WAGES, BUSINESS OR PROFITS, OR LOSS OF DATA INCURRED BY CLIENT OR ANY
             OTHER PERSON, ARISING OUT OF RELATING TO THIS AGREEMENT, OR ANY USE,
             INABILITY TO USE OR RESULTS OF USE OF THE SERVICES OR SOFTWARE OR
             OTHERWISE, EVEN IF SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH
             DAMAGES.
               (b) EPIQ SHALL NOT BE LIABLE TO CLIENT FOR ANY LOSSES REGARDLESS OF
             THEIR NATURE THAT ARE CAUSED BY OR RELATED TO A FORCE MAJEURE EVENT.
                (c) THE TOTAL LIABILITY OF EACH PARTY AND ITS AGENTS TO THE OTHER
             PARTY OR TO ANY THIRD PARTY FOR ALL LOSSES ARISING OUT OF OR RELATING
             TO THIS AGREEMENT, OR THE SERVICES SHALL NOT EXCEED THE TOTAL AMOUNT
             PAID BY THE CLIENT TO EPIQ FOR THE PARTICULAR SERVICES WHICH GAVE RISE
             TO THE LOSSES IN THE IMMEDIATE SIX (6) MONTHS PRIOR TO THE DATE OF THE
             ACTION GIVING RISE TO THE ALLEGED LOSS.




                                                                     4
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 25 of 43




             9. Representations / Warranties.

             Epiq makes no representations or warranties, express or implied, including, without limitation, any
             implied or express warranty of merchantability, suitability, fitness or adequacy for a particular purpose
             or use, quality, productiveness or capacity.

             10. Confidential On-Line Workspace

             Upon request of Client, Epiq shall be authorized to: (a) establish a confidential on-line workspace with
             an outside vendor in connection with the provision of its services to Client pursuant to this Agreement;
             and (b) with the consent of Client and/or its designees, publish documents and other information to such
             confidential workspace. By publishing documents and other information to this confidential workspace
             in accordance with the foregoing, Epiq shall not be considered in violation of any of the provisions of
             this Agreement, including, but not limited to, Section 4 (Confidentiality).

             11. General

             11.1 No waiver, alteration, amendment or modification of any of the provisions of this Agreement shall
                  be binding upon either party unless signed in writing by a duly authorized representative of both
                  parties.

             11.2 This Agreement may not be assigned by Client without the express written consent of Epiq, which
                  consent shall not be unreasonably withheld. The services provided under this Agreement are for
                  the sole benefit and use of Client, and shall not be made available to any other persons.

             11.3 This Agreement shall be governed by the laws of the State of New York, without regard to that
                  state’s provisions for choice of law. Client and Epiq agree that any controversy or claim arising
                  out of or relating to this Agreement or the alleged breach thereof shall be settled by mandatory,
                  final and binding arbitration before the American Arbitration Association in New York, New York
                  and such arbitration shall comply with and be governed by the rules of the American Arbitration
                  Association, provided that each party may seek interim relief in court as it deems necessary to
                  protect its confidential information and intellectual property rights. Any arbitration award
                  rendered pursuant to this provision shall be enforceable worldwide.

             11.4 The parties hereto agree that this Agreement is the complete and exclusive statement of the
                  agreement between the parties which supersedes all proposals or prior agreements, oral or written,
                  and all other communications between the parties relating to the subject matter of this Agreement.

             11.5 Client will use its best efforts to cooperate with Epiq at Client’s facilities if any portion of the
                  Services requires its physical presence thereon.

             11.6 In no event shall Epiq’s Services constitute or contain legal advice or opinion, and neither Epiq
                  nor its personnel shall be deemed to practice law hereunder.


                                                                     5
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 26 of 43




             11.7 Except for Client’s obligation to pay fees, expenses and charges hereunder when due, neither party
                  shall be in default or otherwise liable for any delay in or failure of its performance under this
                  Agreement to the extent such delay or failure arises by reason of any act of God, any governmental
                  requirement, act of terrorism, riots, epidemics, flood, strike, lock-out, industrial or transportational
                  disturbance, fire, lack of materials, war, event of force majeure, or other acts beyond the reasonable
                  control of a performing party.

             11.8 This Agreement may be executed in counterparts, each of which shall be deemed to be an original,
                  but all of which shall constitute one and the same agreement.

             11.9 All clauses and covenants in this Agreement are severable; in the event any or part of them are
                  held invalid or unenforceable by any court, such clauses or covenants shall be valid and enforced
                  to the fullest extent available, and this Agreement will be interpreted as if such invalid or
                  unenforceable clauses or covenants were not contained herein. The parties are independent
                  contractors and, except as expressly stated herein, neither party shall have any rights, power or
                  authority to act or create an obligation on behalf of the other party.




                                                                     6
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 27 of 43




             11.10 Notices to be given or submitted by either party to the other, pursuant to this Agreement, shall
                   be sufficiently given or made if given or made in writing and sent by hand delivery, overnight or
                   certified mail, postage prepaid, and addressed as follows:

                              If to Epiq:
                                               Epiq Corporate Restructuring, LLC
                                               777 Third Avenue, 12th Floor
                                               New York, New York 10017
                                               Attn: Robert A. Hopen

                              If to Client:
                                               Fred’s, Inc.
                                               2001 Bryan Street, Suite 1550
                                               Dallas, Texas 75201
                                               Attn: Ben Morgan

                              With a copy to:

                                               Sarah Link Schultz, Esq.
                                               AKIN GUMP STRAUSS HAUER & FELD LLP
                                               2300 N. Field Street
                                               Dallas, TX 75201

             11.11 Invoices sent to Client should be delivered to the following address:

                                               Same as above



             11.12 The “Effective Date” of this Agreement is July 31, 2019.




                                                                     7
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 28 of 43




             IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date first above
             written.

             EPIQ CORPORATE RESTRUCTURING, LLC



             ____________________________
             Name: Robert A. Hopen
             Title: President


             CLIENT



             By:_______________________________________
                      Joe Anto
             Name: ____________________________________
                     Ceo
             Title: ____________________________________




                                                                     8
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 29 of 43




                                                   SERVICES SCHEDULE

             SCHEDULES/STATEMENT PREPARATION
              Assist the Debtors with administrative tasks in the preparation of their bankruptcy Schedules of
               Assets and Liabilities (“Schedules”) and Statements of Financial Affairs (“Statements”),
               including (as needed):

                    Coordinate with the Client and its advisors regarding the Schedules and Statements
                     process, requirements, timelines and deliverables.
                    Create and maintain databases for maintenance and formatting of Schedules and
                     Statements data.
                    Coordinate collection of data from Client and advisors.
                    Provide data entry and quality assurance assistance regarding Schedules and Statements,
                     including, specifically, the creation of Schedule G.


             CLAIMS MANAGEMENT
              Maintain copies of all proofs of claim and proofs of interest filed (in hard copy and electronic
               form).

              Provide a secure on-line tool through which creditors can file proofs of claim and related
               documentation, eliminating costly manual intake, processing and data entry of paper claims
               and ensuring maximum efficiency in the claim-filing process.

              Create and maintain electronic databases for creditor/party in interest information provided by
               the debtor (e.g., creditor matrix and Schedules of Statements of Assets and Liabilities) and
               creditors/parties in interest (e.g., proof of claim/interests).

              Process all proof of claim/interest submitted.

              Provide access to the public for examination of copies of the proofs of claim or interest
               without charge during regular business hours.

              Maintain official claims registers, including, among other things, the following information
               for each proof of claim or proof of interest:

                    Name and address of the claimant and any agent thereof, if the proof of claim or proof of
                     interest was filed by an agent;
                    Date received;
                    Claim number assigned; and
                    Asserted amount and classification of the claim.



                                                                     9
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 30 of 43




              Create and maintain a website with general case information, key documents, claim search
               function, and mirror of ECF case docket.

              Transmit to the Clerk’s office a copy of the claims registers on a monthly basis, unless
               requested by the Clerk’s office on a more or less frequent basis or, in the alternative, make
               available the claims register on-line.

              Implement necessary security measures to ensure the completeness and integrity of the claims
               registers.

              Record all transfers of claims pursuant to Bankruptcy Rule 3001(e) and provide notice of such
               transfers as required by Bankruptcy Rule 3001(e).

              Maintain an up-to-date mailing list for all entities that have filed a proof of claim, proof of
               interest or notice of appearance, which list shall be available upon request of a party in interest
               or the Clerk’s office.


             NOTICING
              Prepare and serve required notices in these Chapter 11 cases, including:

                    Notice of the commencement of these Chapter 11 cases and the initial meeting of creditors
                     under section 341(a) of the Bankruptcy Code;

                    Notice of any auction sale hearing;

                    Notice of the claims bar date;

                    Notice of objection to claims;

                    Notice of any hearings on a disclosure statement and confirmation of the plan of
                     reorganization; and

                    Other miscellaneous notices to any entities, as the debtor or the Court may deem necessary
                     or appropriate for an orderly administration of these Chapter 11 cases.

              After service of a particular notice - whether by regular mail, overnight or hand delivery,
               email or facsimile service - file with the Clerk’s office an affidavit of service that includes a
               copy of the notice involved, a list of persons to whom the notice was mailed and the date and
               manner of mailing.

              Update claim database to reflect undeliverable or changed addresses.



                                                                     10
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 31 of 43




              Coordinate publication of certain notices in periodicals and other media.

              Distribute Claim Acknowledgement Cards to creditor having filed a proof of claim/interest.


             BALLOTING/TABULATION
              Provide balloting services in connection with the solicitation process for any chapter 11 plan
               for which a disclosure statement has been approved by the court, including (as needed):

                    Consult with Client and its counsel regarding timing issues, voting and tabulation
                     procedures, and documents needed for the vote.

                    Review of voting-related sections of the voting procedures motion, disclosure statement
                     and ballots for procedural and timing issues.

                    Assist in obtaining information regarding members of voting classes, including lists of
                     holders of bonds from DTC and other entities (and, if needed, assist Client in requesting
                     these listings).

                    Coordinate distribution of solicitation documents.

                    Respond to requests for documents from parties in interest, including brokerage firm and
                     bank back-offices and institutional holders.

                    Respond to telephone inquiries from lenders, bondholders and nominees regarding the
                     disclosure statement and the voting procedures.

                    Receive and examine all ballots and master ballots cast by voting parties. Date- stamp the
                     originals of all such ballots and master ballots upon receipt.

                    Tabulate all ballots and master ballots received prior to the voting deadline in accordance
                     with established procedures, and prepare a certification for filing with the court.

             Undertake such other duties as may be requested by the Client.

             CALL CENTER
              Provide state-of-the-art Call Center facility and services, including (as needed):

                    Create frequently asked questions, call scripts, escalation procedures and call log formats.
                    Record automated messaging.
                    Train Call Center staff.
                    Maintain and transmit call log to Client and advisors.


                                                                     11
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19   Page 32 of 43




             MISCELLANEOUS
              Provide such other claims processing, noticing and related administrative services as may be
               requested from time to time by the Client.

              Promptly comply with such further conditions and requirements as the Court may at any time
               prescribe.

              Comply with applicable federal, state, municipal, and local statutes, ordinances, rules,
               regulations, orders and other requirements.

                Provide temporary employees to the Clerk’s Office to process claims, as necessary.




                                                                     12
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                               Case 19-11984-CSS             Doc 4      Filed 09/09/19        Page 33 of 43




                                                      PRICING SCHEDULE

             CLAIM ADMINISTRATION HOURLY RATES
                 Title                                                     Rates
                 Clerical/Administrative Support                           $22.50 – $40.50
                 IT / Programming                                          $30.00 – $76.50
                 Case Managers                                             $63.00 – $148.50
                 Consultants/ Directors/Vice Presidents                    $144.00 – $171.00
                 Solicitation Consultant                                   $171.00
                 Executive Vice President, Solicitation                    $193.50
                 Executives                                                No Charge


             CLAIMS AND NOTICING RATES1
                   Printing                                                $0.09 per image
                   Personalization / Labels                                WAIVED
                   Envelopes                                               VARIES BY SIZE
                   Postage / Overnight Delivery                            AT COST AT PREFERRED RATES
                   E-Mail Noticing                                         WAIVED FOR MSL*
                   Fax Noticing                                            $0.05 per page
                   Claim Acknowledgement Letter                            $0.05 per letter
                   Publication Noticing                                    Quoted at time of request

             DATA MANAGEMENT RATES
                   Data Storage, Maintenance and Security                  $0.09 per record/month
                   Electronic Imaging                                      $0.09 per image; no monthly storage charge

                   Website Hosting Fee                                     NO CHARGE
                   CD- ROM (Mass Document Storage)                         Quoted at time of request


             ON-LINE CLAIM FILING SERVICES
                   On-Line Claim Filing                                    NO CHARGE


             1
                Noticing via overnight delivery after traditional overnight drop-off times (e.g., 9:00 p.m. in NYC) may result in
                additional print charges.
             *Quoted at time of request for high volume blasts to all creditors



                                                                      13
DocuSign Envelope ID: 37002F65-902F-41A2-AD46-9BA554D30F66
                            Case 19-11984-CSS                Doc 4   Filed 09/09/19       Page 34 of 43




             CALL CENTER RATES
                 Standard Call Center Setup                               NO CHARGE

                 Call Center Operator                                     $55 per hour
                 Voice Recorded Message                                   $0.34 per minute


             OTHER SERVICES RATES
                 Custom Software, Workflow
                 and Review Resources                                     Quoted at time of request

                 Depositions/Court Reporting                              Quoted at time of request, bundled pricing available

                 eDiscovery                                               Quoted at time of request, bundled pricing available

                 Virtual Data Room --
                 Confidential On-Line Workspace                           Quoted at time of request

                 Disbursements -- Check and/or Form 1099                  Quoted at time of request

                 Disbursements -- Record to Transfer Agent                Quoted at time of request




                                                                     14
Case 19-11984-CSS   Doc 4   Filed 09/09/19   Page 35 of 43



                      EXHIBIT C

                    Hunt Declaration




                            1
                Case 19-11984-CSS              Doc 4      Filed 09/09/19       Page 36 of 43




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )     Chapter 11
                                                          )
FRED’S, INC., et al.,1                                    )     Case No. 19-__________ ( )
                                                          )
                          Debtors.                        )     Joint Administration Requested
                                                          )

                 DECLARATION OF BRIAN HUNT IN SUPPORT OF
         DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER PURSUANT
      TO 28 U.S.C. § 156(C), BANKRUPTCY CODE SECTION 105(A), AND LOCAL
      BANKRUPTCY RULE 2002-1(F) AUTHORIZING APPOINTMENT OF EPIQ
    CORPORATE RESTRUCTURING, LLC AS CLAIMS AND NOTICING AGENT TO
             THE DEBTORS NUNC PRO TUNC TO THE PETITION DATE

         I, Brian Hunt, being duly sworn, state the following under penalty of perjury and that the

following is true to the best of my knowledge, information and belief:

         1.      I am a Consulting Director with Epiq Corporate Restructuring, LLC (“Epiq”),

with offices located at 777 3rd Avenue, 12th Floor, New York, New York 10017.                               I am

authorized to submit this declaration (this “Declaration”) in support of the Debtors’ Application

for Entry of an Order Pursuant to 28 U.S.C. 156(a), Bankruptcy Code Section 105(a), and Local

Bankruptcy Rule 2001-1(f) authorizing appointment of Epiq Corporate Restructuring, LLC as

Claims and Notice Agent to the Debtors Nunc Pro Tunc to the Petition Date (the “Section 156(c)

Application”).2 Except as otherwise noted, I have personal knowledge of the matters set forth

herein, and if called and sworn as a witness, I could and would testify competently thereto.


1
 The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, Texas 75201.
2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Section
156(c) Application.
              Case 19-11984-CSS         Doc 4    Filed 09/09/19     Page 37 of 43



       2.      As agent and custodian of the Court records pursuant to 28 U.S.C. § 156(c), Epiq

will perform at the request of the Clerk the noticing and claims services specified in the Section

156(c) Application and Services Agreement. In addition, at the Debtors’ request, Epiq will

perform such other claims and noticing services specified in the Section 156(c) Application. For

the avoidance of doubt, pursuant to the Services Agreement, Epiq will perform the Claims and

Noticing Services for the debtors and debtors in possession in these Chapter 11 Cases.

                                 EPIQ’S QUALIFICATIONS

       3.      Epiq is one of the country’s leading Chapter 11 administrators, with significant

expertise in noticing, claims administration, soliciting, balloting, and facilitating other

administrative aspects of Chapter 11 cases. Epiq has substantial experience in cases of this size

and complexity, and has acted as the official claims and noticing agent in many large bankruptcy

cases including the following cases in this District: In re Kona Grill, Inc., Case No. 19-10953

(CSS) (Bankr. D. Del. April 30, 2019); In re Mattress Firm, Inc., Case No. 18-12241 (CSS)

(Bankr. D. Del. October 05, 2018); In re The NORDAM Group, Inc., Case No. 18-11699 (MFW)

(Bankr. D. Del. July 22, 2018); In re Color Spot Holdings, Inc., Case No. 18-11272 (LSS)

(Bankr. D. Del. May 29, 2018); In re The Weinstein Company Holdings LLC, Case No. 18-

10601 (MFW) (Bankr. D. Del. Apr. 18, 2018); In re HCR ManorCare, Inc., Case No. 18-10467

(KG) (Bankr. D. Del. Apr. 5, 2018); In re Herald Media Holdings, Inc., Case No. 17-12881

(LSS) (Bankr. D. Del. Jan. 25, 2018); In re Maurice Sporting Goods, Inc., Case No. 17-12481

(CSS) (Bankr. D. Del. Dec. 18, 2017); In re GST AutoLeather, Inc., Case No. 17-12100 (LSS)

(Bankr. D. Del. Oct. 27, 2017); In re Dex Media, Inc., Case No. 16-11200 (KG) (Bank. D. Del.

May 15, 2016); In re Fresh & Easy, LLC, Case No. 15-12220 (BLS) (Bank. D. Del. Oct. 30,

2015); In re Allen Systems Group, Inc., Case No. 15-10332 (KJC) (Bankr. D. Del. Feb. 18,

2015); In re Deb Stores Holding, LLC, Case No. 14-12676 (KG) (Bankr. D. Del. Dec. 4, 2014);
                                                2
              Case 19-11984-CSS         Doc 4     Filed 09/09/19     Page 38 of 43



In re AWI Delaware, Inc., Case No. 14-12092 (KJC) (Bankr. D. Del. Sept. 9, 2014); In re Natrol,

Inc., Case No. 14-11446 (BLS) (Bankr. D. Del. June 11, 2014); In re Energy Future Holdings

Corp., Case No. 14-10979 (CSS) (Bankr. D. Del. May 2, 2014).

                                    DISINTERESTEDNESS

       4.      Epiq represents, among other things, the following:

               (a)     Epiq neither holds nor represents any interest adverse to the Debtors’
                       estates in connection with any matters for which Epiq will be employed;

               (b)     I am not related or connected to and, to the best of my knowledge, no
                       other professional of Epiq is related to or connected to any United States
                       Bankruptcy Judge for the District of Delaware or the United States Trustee
                       or to any employee in the offices thereof;

               (c)     Epiq will not consider itself employed by the United States government
                       and shall not seek any compensation from the United States government in
                       its capacity as the Claims and Noticing Agent in these Chapter 11 Cases;

               (d)     by accepting employment in these Chapter 11 Cases, Epiq waives any
                       rights to receive compensation from the United States government;

               (e)     in its capacity as the Claims and Noticing Agent in these Chapter 11
                       Cases, Epiq will not be an agent of the United States and will not act on
                       behalf of the United States;

               (f)     Epiq will not employ any past or present employees of the Debtors in
                       connection with its work as the Claims and Noticing Agent in these
                       Chapter 11 Cases;

               (g)     in its capacity as the Claims and Noticing Agent in these Chapter 11
                       Cases, Epiq will not intentionally misrepresent any fact to any person;

               (h)     Epiq shall be under the supervision and control of the Clerk’s office with
                       respect to the receipt and recordation of claims and claim transfers; and

               (i)     none of the services provided by Epiq as the Claims and Noticing Agent
                       shall be at the expense of the Clerk’s office.

       5.      In connection with the preparation of this Declaration, I caused to be submitted

for review by our conflicts system the names of all known potential parties in interest (the

“Parties-in-Interest”) in this case. The list of Parties-in-Interest was provided by the Debtors and


                                                 3
               Case 19-11984-CSS         Doc 4     Filed 09/09/19      Page 39 of 43



included, among other parties, the Debtors, the Debtors’ current and former directors and

officers, significant stockholders, secured creditors, and top 30 unsecured creditors. The results

of the conflicts check were compiled and reviewed by employees of Epiq, under my supervision.

At this time, Epiq is not aware of any relationship which would present a disqualifying conflict

of interest.

        6.     Epiq currently serves, or in the past may have served, in a neutral capacity as

claims, noticing, balloting and/or solicitation agent for certain of these parties or related parties.

However, given Epiq’s neutral position as claims and noticing agent or administrative advisor in

the listed parties’ cases, or any other cases, Epiq does not view such relationships as real or

potential conflicts. Further, to the best of my knowledge any such relationship is completely

unrelated to these Chapter 11 Cases. Accordingly, to the best of my knowledge, Epiq and each

of its employees are “disinterested persons,” as that term is defined in Bankruptcy Code section

101(14), and neither Epiq nor any of its employees hold or represent an interest adverse to the

Debtors’ estate related to any matter for which Epiq will be employed.

        7.     In addition, to the best of my knowledge, none of Epiq’s employees are related to

bankruptcy judges in the District of Delaware, the United States Trustee for Region 3, any

attorney known by Epiq to be employed in the Office of the United States Trustee serving the

District of Delaware, or are equity security holders of the Debtors.

        8.     To the best of my knowledge, neither Epiq nor any of its personnel have any

relationship with the Debtors that would impair Epiq’s ability to serve as Claims and Noticing

Agent. Epiq may have relationships with certain of the Debtors’ creditors as vendors or in

connection with cases in which Epiq serves or has served in a neutral capacity as claims and

noticing agent. To the best of my knowledge, such relationships are completely unrelated to



                                                  4
              Case 19-11984-CSS           Doc 4       Filed 09/09/19   Page 40 of 43



these Chapter 11 Cases. Epiq’s personnel may have relationships with some of the Debtors’

creditors or other parties in interest. To the best of my knowledge, however, such relationships,

to the extent they exist, are of a personal financial nature and completely unrelated to these

Chapter 11 Cases. Epiq has, and will continue to represent clients in matters unrelated to these

Chapter 11 Cases. In addition, Epiq has had, and will continue to have, relationships in the

ordinary course of its business with certain vendors, professionals, and other parties in interest

that may be involved in the Debtors’ case in matters unrelated to this case.

       9.      Epiq is a wholly owned subsidiary of Epiq Systems, Inc., which is corporate

parent to certain companies that provide integrated technology products and services to the legal

profession for electronic discovery, class action settlements, financial transactions, chapter 7 and

13 bankruptcy, litigation, and regulatory compliance. Given the legal and operational

separateness of Epiq from its affiliates and the administrative nature of the services performed by

such companies, Epiq does not believe that a conflict would arise solely from any relationship or

claim of an Epiq affiliate or its corporate parent.

       10.     Epiq Systems, Inc., is a wholly owned subsidiary of Document Technologies,

LLC (“DTI”), a global legal process outsourcing company, which is an ultimate wholly owned

subsidiary of DTI Topco, Inc. (“DTI Topco”). DTI Topco is a privately-held entity with majority

ownership held by OMERS Administration Corporation (“OAC”), the administrator of the

OMERS pension funds, and managed by OMERS Private Equity Inc. (“OPE,” which together

with OAC are referred to as “OMERS”), and funds managed by Harvest Partners, LP

(“Harvest”), a leading private equity investment firm.




                                                  5
              Case 19-11984-CSS         Doc 4     Filed 09/09/19     Page 41 of 43



       11.     Neither OMERS nor Harvest are currently identified on the Potential Parties in

Interest list. However, the following disclosure is made out of an abundance of caution and in an

effort to comply with the Bankruptcy Code and Bankruptcy Rules.

       12.     Designees of OMERS and Harvest are members of the Board of Directors of DTI

Topco (“Parent Board Designees”). No designees of OMERS or Harvest are members of the

Board of Directors of DTI or Epiq, or any other subsidiaries of DTI. Further, Epiq has the

following restrictions in place (collectively, the “Barrier”): (i) prior to the Debtors commencing

these cases, Epiq did not share the names or any other information identifying the Debtors with

OMERS, Harvest, or the Parent Board Designees; (ii) Epiq has not and will not furnish any

material nonpublic information about the Debtors to OMERS, Harvest, or the Parent Board

Designees; (iii) no OMERS or Harvest personnel, including the Parent Board Designees, work

on Epiq client matters or have access to Epiq client information, client files, or client personnel;

(iv) no OMERS or Harvest personnel, including the Parent Board Designees, work in Epiq’s

offices; (v) other than the Parent Board Designees, Epiq operates independently from OMERS

and Harvest, including that it does not share any employees, officers or other management with

OMERS or Harvest, has separate offices in separate buildings, and has separate IT systems; and

(vi) no Epiq executive or employee is a director, officer or employee of OMERS or Harvest (or

vice versa other than the Parent Board Designees).

       13.     Epiq has searched the names of OMERS and Harvest against the Debtors and the

Potential Parties in Interest list provided by the Debtors. Based solely on the foregoing search,

Epiq has determined, to the best of its knowledge, that there are no material connections that

require disclosure. Because of any applicable securities laws and the fact that Epiq operates

independently from OMERS and Harvest, prior to the Petition Date, Epiq was unable to further



                                                 6
                Case 19-11984-CSS        Doc 4    Filed 09/09/19     Page 42 of 43



investigate with either OMERS or Harvest, to the extent necessary, any potential or actual

connection between either OMERS or Harvest and the Debtors and the potential parties in

interest.

          14.   Epiq shares a corporate parent with certain companies that provide integrated

technology products and services to the legal profession for electronic discovery, class action

settlements, financial transactions, chapter 7 and 13 bankruptcy, litigation, and regulatory

compliance. Given the legal and operational separateness of Epiq from its affiliates and the

administrative nature of the services performed by such companies, Epiq does not believe that a

conflict would arise solely from any relationship or claim of an Epiq affiliate or its corporate

parent.

          15.   Epiq has working relationships with certain of the professionals retained by the

Debtors and other parties herein but such relationships are completely unrelated to these Chapter

11 Cases. Epiq has represented, and will continue to represent, clients in matters unrelated to

these Chapter 11 Cases, and has had, and will continue to have, relationships in the ordinary

course of its business with certain professionals in connection with matters unrelated to these

Chapter 11 Cases.

          16.   Epiq has not been retained to assist any entity or person other than the Debtors on

matters relating to, or in connection with, these Chapter 11 Cases. If Epiq’s proposed retention

is approved by this Court, Epiq will not accept any engagement or perform any service for any

entity or person other than the Debtors in these Chapter 11 Cases.

          17.   Based on the foregoing, I believe Epiq is a “disinterested person” as that term is

referenced in section 327(a) of the Bankruptcy Code and as defined in section 101(14) of the

Bankruptcy Code. Moreover, to the best of my knowledge, neither Epiq nor any of its partners



                                                 7
              Case 19-11984-CSS         Doc 4     Filed 09/09/19     Page 43 of 43



or employees hold or represent any interest materially adverse to the Debtors’ estate with respect

to any matter upon which Epiq is to be engaged.

       18.     If any new facts or relationships are discovered, Epiq will supplement its

disclosure to the Court.

       19.     In performing the services of the Claims and Noticing Agent, Epiq will charge the

Debtors the rates set forth in the Services Agreement.

       20.     Prior to the Commencement Date, the Debtors provided Epiq a retainer in the

amount of $25,000. Epiq agrees to use the retainer per the terms of the Services Agreement.

       21.     Epiq will comply with all requests of the Clerk’s office, including the Claims

Agent Protocol and the guidelines promulgated by the Judicial Conference of the United States

for the implementation of 28 U.S.C. § 156(c).

       22.     The services provided by Epiq will be administrative in nature, and Epiq will not

provide services in the nature of legal representation and/or advice to the Debtors.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information and belief.

Dated: September 9, 2019

                                              EPIQ CORPORATE RESTRUCTURING, LLC


                                             /s/ Brian Hunt
                                             Name: Brian Hunt
                                             Title: Consulting Director




                                                 8
